Exhibit 10.1

TRUE DRINKS HOLDINGS, INC.


TRUE DRINKS, INC.


AVIDBANK
 
 
LOAN AND SECURITY AGREEMENT



 
-1-

--------------------------------------------------------------------------------

 

This Loan And Security Agreement is entered into as of November 29, 2013, by and
between Avidbank (“Bank”) and True Drinks Holdings, Inc., a Nevada corporation
(“Parent”), and True Drinks, Inc., a Delaware corporation (“True
Drinks”).  Parent and True Drinks are each referred to herein as a “Borrower”,
and together, as “Borrowers”.
 
Recitals
 
Borrowers wish to obtain credit from time to time from Bank, and Bank desires to
extend credit to Borrowers.  This Agreement sets forth the terms on which Bank
will advance credit to Borrowers, and Borrowers will repay the amounts owing to
Bank.
 
Agreement
 
The parties agree as follows:
 
1. Definitions and Construction.
 
1.1 Definitions.  As used in this Agreement, the following terms shall have the
following definitions:
 
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by a Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by a Borrower and such Borrower’s Books
relating to any of the foregoing.
 
“Active Subsidiaries” means each of the following wholly owned Subsidiaries of
Parent: Bazi, Inc., a Colorado corporation and GT Beverage Company, LLC.
 
“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
 
“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.
 
“Borrower’s Books” means all of a Borrower’s books and records
including:  ledgers; records concerning such Borrower’s assets or liabilities,
the Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
 
 “Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
 
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of a Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of such Borrower, who did
not have such power before such transaction.

 
-2-

--------------------------------------------------------------------------------

 

“Closing Date” means the date of this Agreement.
 
“Code” means the California Uniform Commercial Code.
 
“Collateral” means the property described on Exhibit A attached hereto.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.
 
“Credit Extension” means each Term Advance or any other extension of credit by
Bank for the benefit of Borrowers hereunder.
 
“Daily Balance” means the amount of the Obligations owed at the end of a given
day.
 
“EBITDA” means earnings before interest, taxes, depreciation and amortization
expenses.
 
“Eligible Accounts” means those Accounts that arise in the ordinary course of a
Borrower’s business that comply with all of Borrowers’ representations and
warranties to Bank set forth in Section 5.4; that meet Bank’s standard policies
for eligibility.
 
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which a Borrower has any interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Article 8.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
 
“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Inactive Subsidiaries” means each of the following wholly owned Subsidiaries of
Parent: Bazi Company, Inc., a Colorado corporation, XELR8 International, Inc., a
Colorado corporation, and XELR8 Canada, Corp, a Canadian corporation organized
under the laws of Nova Scotia.

 
-3-

--------------------------------------------------------------------------------

 

“Intellectual Property” means all of a Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; all trade secrets, all
design rights, claims for damages by way of past, present and future
infringement of any of the rights included above, all licenses or other rights
to use any of the Copyrights, Patents or Trademarks, and all license fees and
royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.
 
“Inventory” means all inventory in which a Borrower has or acquires any
interest, including work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of a Borrower, including such inventory as
is temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and such Borrower’s Books relating to
any of the foregoing.
 
“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Loan Documents” means, collectively, this Agreement, Lockbox Agreement,
Intellectual Property Security Agreement, any note or notes executed by a
Borrower, and any other agreement entered into in connection with this
Agreement, all as amended or extended from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of a Borrower, or
Borrowers and their Subsidiaries taken as a whole or (ii) the ability of
Borrowers to repay the Obligations or otherwise perform their obligations under
the Loan Documents or (iii) the value or priority of Bank’s security interests
in the Collateral.
 
“Negotiable Collateral” means all letters of credit of which a Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and such Borrower’s Books relating to any of the foregoing.
 
“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrowers pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrowers to others that Bank may have obtained by assignment or otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrowers and Bank.
 
“Permitted Indebtedness” means:
 
(a) Indebtedness of Borrowers in favor of Bank arising under this Agreement or
any other Loan Document;
 
(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;
 

 
-4-

--------------------------------------------------------------------------------

 

(c) Indebtedness secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided (i) such Indebtedness does not exceed the lesser of
the cost or fair market value of the equipment financed with such Indebtedness
and (ii) such Indebtedness does not exceed $100,000 in the aggregate at any
given time; and
 
(d) Subordinated Debt.
 
“Permitted Investment” means:
 
(a) Investments existing on the Closing Date disclosed in the Schedule; and
 
(b) (i) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit maturing
no more than one (1) year from the date of investment therein issued by Bank and
(iv) Bank’s money market accounts.
 
“Permitted Liens” means the following:
 
(a) Any Liens existing on the Closing Date and disclosed in the Schedule or
arising under this Agreement or the other Loan Documents;
 
(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests;
 
(c) Liens (i) upon or in any equipment which was not financed by Bank acquired
or held by a Borrower or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, or (ii) existing on such equipment at the time of
its acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment;
 
(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
 “Prime Rate” means the variable rate of interest, per annum, that appears in
The Wall Street Journal from time to time, whether or not such announced rate is
the lowest rate available from Bank.
 
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of each
Borrower.
 
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
 
“Shares” means (i) one hundred percent (100%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by a
Borrower or any Subsidiary of Borrower, in any direct or indirect domestic
Subsidiary and (ii) sixty five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by a
Borrower or any Subsidiary of Borrower, in any direct or indirect foreign
Subsidiary.
 

 
-5-

--------------------------------------------------------------------------------

 

“Subordinated Debt” means any debt incurred by a Borrower that is subordinated
to the debt owing by such Borrower to Bank on terms acceptable to Bank (and
identified as being such by Borrower and Bank).
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries (including any Affiliate), or
both, by such Person.  Unless the context otherwise requires, each reference to
a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.
 
“Term Advance” or “Term Advances” means a cash advance made under
Section 2.1(a).
 
“Term Loan Maturity Date” means the second anniversary of the Closing Date.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.
 
1.2 Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all calculations made hereunder
shall be made in accordance with GAAP.  When used herein, the terms “financial
statements” shall include the notes and schedules thereto.
 
2. Loan and Terms Of Payment.
 
2.1 Credit Extensions. Each Borrower promises to pay to the order of Bank, in
lawful money of the United States of America, the aggregate unpaid principal
amount of all Credit Extensions made by Bank to Borrowers hereunder.  Each
Borrower shall also pay interest on the unpaid principal amount of such Credit
Extensions at rates in accordance with the terms hereof.
 
(a) Term Advances. Subject to and upon the terms and conditions of this
Agreement, Bank shall make a single Term Advance in the principal amount of Two
Million Dollars ($2,000,000) on or around the Closing Date.  Interest shall
accrue from the date of each Term Advance at the rate specified in Section 2.3,
and shall be payable monthly on the tenth day of each month so long as any Term
Advances are outstanding.  The Term Advances shall be payable in twenty four
(24) equal monthly installments of principal, plus all accrued interest,
beginning on the tenth day of the first month following the Closing Date, and
continuing on the same day of each month thereafter through the Term Loan
Maturity Date, at which time all amounts owing under this Section 2.1(a) shall
be immediately due and payable.  Term Advances, once repaid, may not be
reborrowed.  Borrowers may prepay any Term Advances without penalty or premium.
 
2.2 [Reserved.]
 
2.3 Interest Rates, Payments, and Calculations.
 
(a) Interest Rates.  Except as set forth in Section 2.3(b), the Term Advances
shall bear interest, on the outstanding Daily Balance thereof, at a rate equal
to two and three quarters percent (2.75%) above the Prime Rate.
 
(b) Late Fee; Default Rate.  If any payment is not made within ten (10) days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law.  All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

 
-6-

--------------------------------------------------------------------------------

 

(c) Payments.  Interest hereunder shall be due and payable on the last business
day of each month during the term hereof.  Bank shall, at its option, charge
such interest, all Bank Expenses, and all Periodic Payments against any of
Borrowers’ deposit accounts or against the Revolving Line, in which case those
amounts shall thereafter accrue interest at the rate then applicable
hereunder.  Any interest not paid when due shall be compounded by becoming a
part of the Obligations, and such interest shall thereafter accrue interest at
the rate then applicable hereunder.  All payments shall be free and clear of any
taxes, withholdings, duties, impositions or other charges, to the end that Bank
will receive the entire amount of any Obligations payable hereunder, regardless
of source of payment.
 
(d) Lockbox.    Borrower shall cause all account debtors to wire any amounts
owing to Borrower to such account (the “Bancontrol Account”) as Bank shall
specify, and to mail all payments made by check to a post office box under
Bank’s control.  All invoices shall specify such post office box as the payment
address.  Bank shall have sole authority to collect such payments and deposit
them to the Bancontrol Account.  If Borrower receives any amount despite such
instructions, Borrower shall immediately deliver such payment to Bank in the
form received, except for an endorsement to the order of Bank and, pending such
delivery, shall hold such payment in trust for Bank.  Within two Business Days
after clearance of any checks, Bank shall credit all amounts paid into the
Bancontrol Account to a Borrower’s operating account; provided however, at
Bank’s discretion, Bank may first credit such amounts against any Obligations
owing to Bank, with any remaining balance of such amount to a Borrower’s
operating account.  Borrower shall enter into such lockbox agreement as Bank
shall reasonably request from time to time.  Bank may, at its option, conduct a
credit check of the Account Debtor for each Eligible Account requested by
Borrower for inclusion in the Borrowing Base.  Bank may also verify directly
with the respective account debtors the validity, amount and other matters
relating to the Eligible Accounts, and notify any account debtor of Bank’s
security interest in the Accounts.
 
(e) Computation.  In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
 
2.4 Crediting Payments.  Bank shall credit a wire transfer of funds, check or
other item of payment to a Borrower’s deposit account or on account of the
Obligations, at Bank’s option.  After the occurrence of an Event of Default, the
receipt by Bank of any wire transfer of funds, check, or other item of payment
shall be immediately applied to conditionally reduce Obligations, but shall not
be considered a payment on account unless such payment is of immediately
available federal funds or unless and until such check or other item of payment
is honored when presented for payment.  Notwithstanding anything to the contrary
contained herein, any wire transfer or payment received by Bank after 12:00 noon
Pacific Time shall be deemed to have been received by Bank as of the opening of
business on the immediately following Business Day.  Whenever any payment to
Bank under the Loan Documents would otherwise be due (except by reason of
acceleration) on a date that is not a Business Day, such payment shall instead
be due on the next Business Day, and additional fees or interest, as the case
may be, shall accrue and be payable for the period of such extension.
 
2.5 Fees.  Borrowers shall pay to Bank the following:
 
(a) Facility Fees.  On the Closing Date a facility fee equal to $20,000, which
shall be fully earned and nonrefundable.
 
(b) Bank Expenses.  On the Closing Date, all Bank Expenses incurred through the
Closing Date, including reasonable attorneys’ fees and expenses and, after the
Closing Date, all Bank Expenses, including reasonable attorneys’ fees and
expenses, as and when they are incurred by Bank.

 
-7-

--------------------------------------------------------------------------------

 

2.6 Term.  This Agreement shall become effective on the Closing Date and,
subject to Section 12.8, shall continue in full force and effect for so long as
any Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement.  Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.  Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.
 
3. Conditions of Loans.
 
3.1 Conditions Precedent to Initial Credit Extension.  The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:
 
(a) this Agreement;
 
(b) a certificate of the Secretary of each Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Agreement;
 
(c) UCC National Form Financing Statements;
 
(d) an intellectual property security agreement;
 
(e) warrant to purchase stock issued by Parent (the “Warrant”);
 
(f) certificate(s) of insurance naming Bank as loss payee and additional
insured;
 
(g) payment of the fees and Bank Expenses then due specified in Section 2.5
hereof;
 
(h) current financial statements of Borrowers;
 
(i) delivery of the share certificates representing the Shares and stock powers
held by Borrower;
 
(j) unconditional guarantees duly executed by each Active Subsidiary, along with
a certificate of the Secretary of each guarantor with respect to its formation
documents, incumbency and authorization of the execution and delivery of such
guaranty;
 
(k) confirmation of payoff (and/or conversion) of outstanding Indebtedness with
respect to promissory notes issued by Borrower pursuant a financing arrangement
with Union Bank as agent for such noteholders;
 
(l) evidence satisfactory to Bank in its sole determination that any Lien
securing obligations of a Borrower will be terminated or subordinated to the
Lien of Bank, in a form satisfactory to Bank (including with respect to the Lien
in favor Partizipant, LLC);
 
(m) establishment of the Bancontrol Account;
 
(n) a Lockbox Agreement;
 
(o) evidence of Borrowers’ receipt of at least $5,000,000 in cash proceeds from
the sale and issuance of Parent’s equity securities; and
 
(p) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 

 
-8-

--------------------------------------------------------------------------------

 

3.2 Conditions Precedent to all Credit Extensions.  The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:
 
(a) Solely with respect to any Credit Extensions after the Closing Date, timely
receipt by Bank of an advance request form in form and substance satisfactory to
Bank;
 
(b) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such advance request
form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension.  The
making of each Credit Extension shall be deemed to be a representation and
warranty by Borrowers on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2; and
 
(c) in Bank’s sole discretion, there has not been any material impairment in the
Accounts, general affairs, management, results of operation, financial condition
or the prospect of repayment of the Obligations, or there has not been any
material adverse deviation by Borrowers from the most recent business plan of
Borrowers presented to and accepted by Bank.
 
4. Creation of Security Interest.
 
4.1 Grant of Security Interest.  Each Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrowers of each of
its covenants and duties under the Loan Documents.  Such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof.
 
4.2 Delivery of Additional Documentation Required.  Each Borrower shall from
time to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.  Each
Borrower from time to time may deposit with Bank specific time deposit accounts
to secure specific Obligations. Each Borrower authorizes Bank to hold such
balances in pledge and to decline to honor any drafts thereon or any request by
a Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the Obligations are outstanding.
 
4.3 Right to Inspect.  Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrowers’ usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect each Borrower’s Books and
to make copies thereof and to check, test, and appraise the Collateral in order
to verify each Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
 
4.4 Pledge of Shares. Each Borrower hereby pledges, assigns and grants to Bank,
a security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. On the Closing Date, or, to
the extent not certificated as of the Closing Date, within ten (10) days of the
certification of any Shares, the certificate or certificates for the Shares will
be delivered to Bank, accompanied by an instrument of assignment duly executed
in blank by each Borrower. To the extent required by the terms and conditions
governing the Shares, each Borrower shall cause the books of each entity whose
Shares are part of the Collateral and any transfer agent to reflect the pledge
of the Shares. Upon the occurrence of an Event of Default hereunder, Bank may
effect the transfer of any securities included in the Collateral (including but
not limited to the Shares) into the name of Bank and cause new (as applicable)
certificates representing such securities to be issued in the name of Bank or
its transferee. Each Borrower will execute and deliver such documents, and take
or cause to be taken such actions, as Bank may reasonably request to perfect or
continue the Shares. Unless an Event of Default shall have occurred and be
 

 
-9-

--------------------------------------------------------------------------------

 

continuing, each Borrower shall be entitled to exercise any voting rights with
respect to the Shares and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would be inconsistent with any of the terms of this
Agreement or which would constitute or create any violation of any of such
terms. All such rights to vote and give consents, waivers and ratifications
shall terminate upon the occurrence and continuance of an Event of Default.
 
5. Representations and Warranties.
 
Each Borrower represents and warrants as follows:
 
5.1 Due Organization and Qualification.  Each Borrower and each Subsidiary is a
corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified.
 
5.2 Due Authorization; No Conflict.  The execution, delivery, and performance of
the Loan Documents are within each Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in each Borrower’s Articles of Incorporation or Bylaws, nor will they constitute
an event of default under any material agreement to which a Borrower is a party
or by which a Borrower is bound.  No Borrower is in default under any material
agreement to which it is a party or by which it is bound.
 
5.3 No Prior Encumbrances.  Each Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.
 
5.4 Bona Fide Eligible Accounts.  The Eligible Accounts are bona fide existing
obligations.  The property and services giving rise to such Eligible Accounts
has been delivered or rendered to the account debtor or to the account debtor’s
agent for immediate and unconditional acceptance by the account debtor.  No
Borrower has received notice of actual or imminent Insolvency Proceeding of any
account debtor that is included in any Borrowing Base Certificate as an Eligible
Account.
 
5.5 Merchantable Inventory.  All Inventory is in all material respects of good
and marketable quality, free from all material defects, except for Inventory for
which adequate reserves have been made.
 
5.6 Intellectual Property.  Each Borrower is the sole owner of its Intellectual
Property, except for non-exclusive licenses granted by Borrowers to its
customers in the ordinary course of business.  Each of the Patents is valid and
enforceable, and no part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property violates the rights of any third party.  Except as set
forth in the Schedule, Borrowers’ rights as a licensee of intellectual property
do not give rise to more than five percent (5%) of its gross revenue in any
given month, including without limitation revenue derived from the sale,
licensing, rendering or disposition of any product or service.  No Borrower is a
party to, or bound by, any agreement that restricts the grant by such Borrower
of a security interest in such Borrower’s rights under such agreement.

 
-10-

--------------------------------------------------------------------------------

 

5.7 Name; Location of Chief Executive Office.  Except as disclosed in the
Schedule, no Borrower has done business under any name other than that specified
on the signature page hereof; or, in the past five (5) years, changed its
jurisdiction of formation, corporate structure, organizational type, or any
organizational number assigned by its jurisdiction.  The chief executive office
of Borrowers is located at the address indicated in Section 10 hereof.  All
Borrowers’ Inventory and Equipment is located only at the location set forth in
Section 10 hereof.
 
5.8 Litigation.  Except as set forth in the Schedule, there are no actions or
proceedings pending by or against any Borrower or any Subsidiary before any
court or administrative agency.
 
5.9 No Material Adverse Change in Financial Statements.  All consolidated and
consolidating financial statements related to Borrowers and any Subsidiary that
Bank has received from Borrowers fairly present in all material respects
Borrowers’ financial condition as of the date thereof and Borrowers’
consolidated and consolidating results of operations for the period then
ended.  There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrowers since the date of the most recent
of such financial statements submitted to Bank.
 
5.10 Solvency, Payment of Debts.  Each Borrower is solvent and able to pay its
debts (including trade debts) as they mature.
 
5.11 Regulatory Compliance.  Each Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from a Borrower’s failure
to comply with ERISA that could result in such Borrower’s incurring any material
liability.  No Borrower is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940.  No Borrower is engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Each Borrower and each Subsidiary
have complied with all the provisions of the Federal Fair Labor Standards
Act.  No Borrower and or its Subsidiary have violated any material statutes,
laws, ordinances or rules applicable to it.
 
5.12 Environmental Condition.  None of a Borrower’s or any Subsidiary’s
properties or assets has ever been used by a Borrower or any Subsidiary or, to
the best of Borrowers’ knowledge, by previous owners or operators, in the
disposal of, or to produce, store, handle, treat, release, or transport, any
hazardous waste or hazardous substance other than in accordance with applicable
law; to the best of Borrowers’ knowledge, none of Borrowers’ properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a hazardous waste or hazardous substance
disposal site, or a candidate for closure pursuant to any environmental
protection statute; no lien arising under any environmental protection statute
has attached to any revenues or to any real or personal property owned by a
Borrower or any Subsidiary; and neither Borrowers nor any Subsidiary has
received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other federal, state or other governmental agency
concerning any action or omission by a Borrower or any Subsidiary resulting in
the releasing, or otherwise disposing of hazardous waste or hazardous substances
into the environment.
 
5.13 Taxes.  Each Borrower and each Subsidiary have filed or caused to be filed
all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein.
 
5.14 Subsidiaries.  Except as set forth on the Schedule, no Borrower owns any
stock, partnership interest or other equity securities of any Person, except for
Permitted Investments. The Inactive Subsidiaries have no assets, liabilities, or
active operations.
 
5.15 Government Consents.  Each Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of such Borrower’s business as currently
conducted.
 

 
-11-

--------------------------------------------------------------------------------

 

5.16 Operating, Depository and Investment Accounts. As of the Closing Date, all
of Borrowers’ and each Subsidiary’s accounts are listed on the Schedule.  On and
after the 45th day following the Closing Date, none of Borrowers’ nor any
Subsidiary’s property is maintained or invested with a Person other than Bank,
except as permitted under Section 6.8.
 
5.17 Shares. Each Borrower has full power and authority to create a first lien
on the Shares and no disability or contractual obligation exists that would
prohibit such Borrower from pledging the Shares pursuant to this Agreement. To
each Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will be duly authorized
and validly issued, and are fully paid and non-assessable. To each Borrower’s
knowledge, the Shares are not the subject of any present or threatened suit,
action, arbitration, administrative or other proceeding, and each Borrower knows
of no reasonable grounds for the institution of any such proceedings.
 
5.18 Full Disclosure.  No representation, warranty or other statement made by
Borrowers in any certificate or written statement furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading.
 
6. Affirmative Covenants.
 
Each Borrower shall do all of the following:
 
6.1 Good Standing.  Subject to Section 6.11, Each Borrower shall maintain its
and each of its Subsidiaries’ corporate existence and good standing in its
jurisdiction of incorporation and maintain qualification in each jurisdiction in
which it is required under applicable law.  Each Borrower shall maintain, and
shall cause each of its Subsidiaries to maintain, in force all licenses,
approvals and agreements, the loss of which could have a Material Adverse
Effect.
 
6.2 Government Compliance.  Each Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  Borrowers shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.
 
6.3 Financial Statements, Reports, Certificates.  Borrowers shall deliver the
following to Bank: (a) within thirty (30) days after the last day of each month,
aged listings of accounts receivable and accounts payable; (b) within thirty
(30) days after the last day of each month during which Eligible Accounts are
included in the Asset Coverage Ratio, with a Borrowing Base Certificate signed
by a Responsible Officer in substantially the form provided by Bank; (c) as soon
as available, but in any event within thirty (30) days after the last day of
each month, copies of all bank statements with respect to any depository,
operating or investment accounts not maintained at Bank and a statement of
Borrowers’ cash position; (d) as soon as available, but in any event within
forty five (45) days after the end of each quarter, consolidated and
consolidating balance sheet, income, and cash flow statements covering
Borrowers’ consolidated and consolidating operations during such period,
prepared by an independent certified public accounting firm acceptable to Bank
and in accordance with GAAP, consistently applied, in a form acceptable to Bank
along with a Compliance Certificate signed by a Responsible Officer in
substantially the form of Exhibit B hereto; (e) as soon as available, but in any
event within one hundred twenty (120) days after the end of Borrowers’ fiscal
year, audited consolidated financial statements of Borrowers prepared in
accordance with GAAP, consistently applied, together with an unqualified opinion
on such financial statements of an independent certified public accounting firm
reasonably acceptable to Bank; (f) copies of all statements, reports and notices
sent or made available generally by a Borrower to its security holders or to any
holders of Subordinated Debt and within five days of filing, copies of all
reports on Forms 10-K and 10-Q and 8-K filed with the Securities and Exchange
Commission; (g) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against a Borrower or any Subsidiary that could
result in damages or costs to such Borrower or any Subsidiary of Fifty Thousand
Dollars ($50,000) or more, or any commercial tort claim (as defined in the Code)
acquired by any Borrower; (h) as soon as available, but in any event no later
than thirty (30) days prior to the

 
-12-

--------------------------------------------------------------------------------

 

beginning of Borrowers’ next fiscal year, annual operating projections
(including income statements, balance sheets and cash flow statements presented
in a monthly format) for the upcoming fiscal year, approved by Borrowers’ board
of directors, and in form and substance reasonably satisfactory to Bank (each, a
“Financial Plan”), and (i) such budgets, sales projections, operating plans,
other financial information including information related to the verification of
Borrowers’ Accounts as Bank may reasonably request from time to time.
 
6.4 Audits.   Bank shall have a right from time to time hereafter to audit each
Borrower’s Accounts and appraise Collateral, each at Borrowers’ expense,
provided that such audits and appraisals will be conducted no more often than
every six (6) months, unless an Event of Default has occurred and is continuing.
The initial audit shall occur within six (6) months from the Closing Date.
 
6.5 Inventory; Returns.  Borrowers shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made.  Returns and allowances, if any, as
between Borrowers and their account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrowers, as they exist at the
time of the execution and delivery of this Agreement.  Borrowers shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than Fifty Thousand Dollars
($50,000).
 
6.6 Taxes.  Each Borrower shall make, and shall cause each Subsidiary to make,
due and timely payment or deposit of all material federal, state, and local
taxes, assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof; and each Borrower will make, and will cause each Subsidiary to
make, timely payment or deposit of all material tax payments and withholding
taxes required of it by applicable laws, including, but not limited to, those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Bank with proof
satisfactory to Bank indicating that such Borrower or a Subsidiary has made such
payments or deposits; provided that such Borrower or a Subsidiary need not make
any payment if the amount or validity of such payment is contested in good faith
by appropriate proceedings and is reserved against (to the extent required by
GAAP) by Borrowers.
 
6.7 Insurance.
 
(a) Each Borrower, at its expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where each Borrower’s business is
conducted on the date hereof.  Each Borrower shall also maintain insurance
relating to such Borrower’s business, ownership and use of the Collateral in
amounts and of a type that are customary to businesses similar to such
Borrower’s.
 
(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as are reasonably satisfactory to Bank.  All such policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Bank, showing Bank as an additional loss payee thereof, and
all liability insurance policies shall show the Bank as an additional insured
and shall specify that the insurer must give at least twenty (20) days notice to
Bank before canceling its policy for any reason.  Upon Bank’s request, Borrowers
shall deliver to Bank certified copies of such policies of insurance and
evidence of the payments of all premiums therefor.  All proceeds payable under
any such policy shall, at the option of Bank, be payable to Bank to be applied
on account of the Obligations.
 

 
-13-

--------------------------------------------------------------------------------

 

6.8 Operating, Depository and Investment Accounts.  On and after the 45th day
following the Closing Date, each Borrower shall maintain and shall cause each of
its Subsidiaries to maintain its primary depository, operating, and investment
accounts with Bank. For each account that a Borrower maintains outside of Bank
(including accounts maintained at Citizens Bank), such Borrower shall cause the
applicable bank or financial institution at or with which any such account is
maintained to execute and deliver an account control agreement or other
appropriate instrument in form and substance satisfactory to Bank. Borrowers
authorize Bank to authorizes Bank to hold the balances maintained in its
accounts with Bank, to decline to honor any checks, drafts or other items of
payment or directions to wire or otherwise transfer funds from such accounts in
order to maintain Borrowers’ compliance with Section 6.9(a).
 
6.9 Financial Covenants.
 
(a) Minimum Cash.  Borrowers shall maintain at all times through the first
anniversary of the Closing Date, a balance of unrestricted cash and cash
equivalents maintained with Bank of at least One Million Dollars ($1,000,000),
measured on a monthly basis. On and after the first anniversary of the Closing
Date, Borrowers shall maintain at all times, a minimum balance of unrestricted
cash and cash equivalents maintained with Bank in an amount to be mutually
agreed upon by Borrowers and Bank.
 
(b) Minimum Asset Coverage Ratio.  Borrowers shall maintain at all times a ratio
of unrestricted cash maintained at Bank plus all Eligible Accounts to all
Obligations owing to Bank (the “Asset Coverage Ratio”) of at least 1.50 to 1.00,
measured on a monthly basis; provided however that Eligible Accounts shall only
be included in the Asset Coverage Ratio at Bank’s discretion, following the
completion of an audit of Borrower’s Accounts and related Collateral and the
results of which are satisfactory to Bank.
 
(c) Minimum EBITDA.  Borrowers shall achieve a consolidated quarterly EBITDA of
at least the following:
 
Quarter Ending
Amount
December 31, 2013
($2,500,000)
March 31, 2014
($1,500,000)
June 30, 2014
$0
September 30, 2014 and beyond
70% of Borrowers’ projected EBITDA set forth in Borrowers’ Financial Plan



 
(d) Equity Milestone.  Between the Closing Date and January 15, 2014, Borrowers
shall have received at least $2,000,000 in cash proceeds from the sale and
issuance of Parent’s equity securities or Subordinated Debt securities.
 
6.10 Intellectual Property Rights.
 
(a) Protect, defend and maintain the validity and enforceability of its
Intellectual Property; (ii) promptly advise Bank in writing of material
infringements of its Intellectual Property; and (iii) not allow any Intellectual
Property material to a Borrower’s business to be abandoned, forfeited or
dedicated to the public without Bank’s written consent.

 
-14-

--------------------------------------------------------------------------------

 
 
(b) Borrowers shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any.  Borrowers shall (i) give Bank not
less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by any Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations.  Upon filing any such applications or
registrations with the United States Copyright Office, Borrowers shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.
 
(c) Bank may audit any Borrowers’ Intellectual Property to confirm compliance
with this Section, provided such audit may not occur more often than twice per
year, unless an Event of Default has occurred and is continuing.  Bank shall
have the right, but not the obligation, to take, at Borrowers’ sole expense, any
actions that a Borrower is required under this Section to take but which such
Borrower fails to take, after 15 days’ notice to Borrowers.  Borrowers shall
reimburse and indemnify Bank for all reasonable costs and reasonable expenses
incurred in the reasonable exercise of its rights under this Section.
 
6.11 Post Closing Covenants.
 
(a) Landlord Consents. Within 60 days of the Closing Date, Borrowers shall
deliver to Bank, in form and substance satisfactory to Bank, a landlord/bailee
waivers with respect to its warehouse locations in California, New York,
Florida, and Texas.
 
(b) Registration Rights. Parent shall, concurrently with its next registration
of capital stock for purposes of a public offering of securities of Parent under
the Securities Act of 1933, as amended (other than a registration statement
relating to any employee benefit plan), provide for the registration of the
shares of capital stock issuable upon exercise of the Warrant, in form and
substance reasonably satisfactory to Bank. Parent’s obligations under this
clause (b) shall survive the termination of this Agreement, and terminate only
upon the expiration or exercise in full of the Warrant.
 
(c) Active Subsidiaries; Good Standing. Within 30 days of the Closing Date,
Borrowers shall deliver to Bank, in form and substance satisfactory to Bank,
good standing certificates and other evidence of each Active Subsidiary’s valid
corporate existence and good standing in its jurisdiction of its incorporation,
and foreign qualification in each jurisdiction in which it is required under
applicable law.
 
 
-15-

--------------------------------------------------------------------------------

 

(d) Inactive Subsidiaries. Within 30 days of the Closing Date, Borrowers shall
deliver to Bank, in form and substance satisfactory to Bank, evidence of the
dissolution of each Inactive Subsidiary (and the distribution of any assets
owned by such Subsidiary to Parent, if any). Borrowers cause each Inactive
Subsidiary that has not been dissolved within 30 days of the Closing Date, or
any other Subsidiary of a Borrower in existence on or after the 30th day
following the Closing Date, to execute and deliver (i) an unconditional
guarantee, (ii) a certificate of the Secretary of each guarantor with respect to
its formation documents, incumbency and authorization of the execution and
delivery of such guaranty; in form and substance satisfactory to Bank, and (iii)
the Shares evidencing Borrowers ownership of such Subsidiary.
 
(e) Lien Termination.  Within 30 days of the Closing Date, Borrowers shall
deliver to Bank, in form and substance satisfactory to Bank, evidence of the
termination of the Liens existing as of the Closing Date filed against GT
Beverage Company, LLC.
 
6.12 Further Assurances.  At any time and from time to time Borrowers shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.
 
7. Negative Covenants.
 
No Borrower will do any of the following:
 
7.1 Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than:  (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of a Borrower or its
Subsidiaries in the ordinary course of business; or (iii) Transfers of worn-out
or obsolete Equipment which was not financed by Bank.
 
7.2 Change in Business; Change in Control or Executive Office.  Engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than the businesses currently engaged in by Borrowers and any business
substantially similar or related thereto (or incidental thereto); experience a
change in a Responsible Officer, or cease to conduct business in the manner
conducted by Borrowers as of the Closing Date; or suffer or permit a Change in
Control; or without thirty (30) days prior written notification to Bank,
relocate its chief executive office or state of incorporation or change its
legal name; or without Bank’s prior written consent, change the date on which
its fiscal year ends.
 
7.3 Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.
 
7.4 Indebtedness.  Create, incur, guarantee, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.
 
7.5 Encumbrances.  Create, incur, assume or suffer to exist any Lien with
respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or enter into any agreement
with any Person other than Bank not to grant a security interest in, or
otherwise encumber, any of its property, or permit any Subsidiary to do so.
 
7.6 Distributions.  Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so, except that Parent may repurchase the
stock of former employees pursuant to stock repurchase agreements as long as an
Event of Default does not exist prior to such repurchase or would not exist
after giving effect to such repurchase, and the aggregate amount of such
repurchase does not exceed $100,000 in any fiscal year.
 

 
-16-

--------------------------------------------------------------------------------

 

7.7 Investments.  Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries so to do, other than
Permitted Investments; or maintain or invest any of its property with a Person
other than Bank or permit any of its Subsidiaries to do so unless such Person
has entered into an account control agreement with Bank in form and substance
satisfactory to Bank; or suffer or permit any Subsidiary to be a party to, or be
bound by, an agreement that restricts such Subsidiary from paying dividends or
otherwise distributing property to a Borrower.
 
7.8 Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrowers except for
transactions that are in the ordinary course of such Borrower’s business, upon
fair and reasonable terms that are no less favorable to such Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9 Subordinated Debt.  Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision contained in
any documentation relating to the Subordinated Debt without Bank’s prior written
consent.
 
7.10 Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in
Section 10 of this Agreement.
 
7.11 Compliance.  Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.  Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.
 
8. Events of Default.
 
Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:
 
8.1 Payment Default.  If Borrowers fail to pay, when due, any of the
Obligations;
 
8.2 Covenant Default.
 
(a) If a Borrower fails to perform any obligation under Article 6 or violates
any of the covenants contained in Article 7 of this Agreement; or
 
(b) If a Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between such
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
ten days after such Borrower receives notice thereof or any officer of such
Borrower becomes aware thereof; provided, however, that if the default cannot by
its nature be cured within the ten day period or cannot after diligent attempts
by such Borrower be cured within such ten day period, and such default is likely
to be cured within a reasonable time, then such Borrower shall have an
additional reasonable period (which shall not in any case exceed 30 days) to
attempt to cure such default, and within such reasonable time period the failure
to have cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.
 
 
-17-

--------------------------------------------------------------------------------

 

8.3 Material Adverse Effect.  If there occurs any circumstance or circumstances
that could have a Material Adverse Effect;
 
8.4 Attachment.  If any portion of a Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within ten (10) days, or if a Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any part of its business affairs, or if a judgment or other claim becomes
a lien or encumbrance upon any portion of a Borrower’s assets, or if a notice of
lien, levy, or assessment is filed of record with respect to any of a Borrower’s
assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten (10) days after any Borrower
receives notice thereof, provided that none of the foregoing shall constitute an
Event of Default where such action or event is stayed or an adequate bond has
been posted pending a good faith contest by such Borrower (provided that no
Credit Extensions will be required to be made during such cure period);
 
8.5 Insolvency.  If a Borrower becomes insolvent, or if an Insolvency Proceeding
is commenced by a Borrower, or if an Insolvency Proceeding is commenced against
any Borrower and is not dismissed or stayed within thirty (30) days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);
 
8.6 Other Agreements.  If there is a default or other failure to perform in any
agreement to which a Borrower is a party or by which it is bound resulting in a
right by a third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Fifty Thousand Dollars
($50,000) or which could have a Material Adverse Effect;
 
8.7 Subordinated Debt.  If any Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;
 
8.8 Judgments.  If a judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Fifty Thousand Dollars
($50,000) shall be rendered against any Borrower and shall remain unsatisfied
and unstayed for a period of ten (10) days (provided that no Credit Extensions
will be made prior to the satisfaction or stay of such judgment);
 
8.9 Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or
 
8.10 Guaranty.  If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.8 occur with respect to any guarantor or any guarantor becomes
subject to any criminal prosecution, or any circumstances arise causing Bank, in
good faith, to become insecure as to the satisfaction of any of any guarantor’s
obligations under the Guaranty Documents.
 
9. Bank’s Rights and Remedies.
 
9.1 Rights and Remedies.  Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrowers:

 
-18-

--------------------------------------------------------------------------------

 

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);
 
(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement or under any other agreement between Borrowers and Bank;
 
(c) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Each Borrower
agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate.  Each Borrower authorizes
Bank to enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith.  With respect to any of a Borrower’s owned
premises, each Borrower hereby grants Bank a license to enter into possession of
such premises and to occupy the same, without charge, in order to exercise any
of Bank’s rights or remedies provided herein, at law, in equity, or otherwise;
 
(d) Set off and apply to the Obligations any and all (i) balances and deposits
of any Borrower held by Bank, or (ii) indebtedness at any time owing to or for
the credit or the account of a Borrower held by Bank;
 
(e) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, each Borrower’s
labels, patents, copyrights, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrowers’ rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;
 
(f) Dispose of the Collateral by way of one or more contracts or transactions,
for cash or on terms, in such manner and at such places (including each
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;
 
(g) Bank may credit bid and purchase at any public sale; and
 
(h) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrowers.
 
9.2 Power of Attorney.  Each Borrower hereby irrevocably appoints Bank (and any
of Bank’s designated officers, or employees) as such Borrower’s true and lawful
attorney to (a) send requests for verification of Accounts or notify account
debtors of Bank’s security interest in the Accounts; (b) notify all account
debtors with respect to the Accounts to pay Bank directly; (c) sign a Borrower’s
name on any invoice or bill of lading relating to any Account, drafts against
account debtors, schedules and assignments of Accounts, verifications of
Accounts, and notices to account debtors; (d) make, settle, and adjust all
claims under and decisions with respect to a Borrower’s policies of insurance;
(e) demand, collect, receive, sue, and give releases to any account debtor for
the monies due or which may become due upon or with respect to the Accounts and
to compromise, prosecute, or defend any action, claim, case or proceeding
relating to the Accounts; (f) settle and adjust disputes and claims respecting
the accounts directly with account debtors, for amounts and upon terms which
Bank determines to be reasonable; (g) sell, assign, transfer, pledge,
compromise, discharge or otherwise dispose of any Collateral; (h) receive and
open all mail addressed to a Borrower for the purpose of collecting the
Accounts; (i) endorse either Borrower’s name on any checks or other forms of
payment or security that may come into Bank’s possession; (j) execute on behalf
of a Borrower any and all instruments, documents, financing statements and the
like to perfect Bank’s interests in the Accounts and Collections and file, in
its sole discretion, one or more financing or
 

 
-19-

--------------------------------------------------------------------------------

 

continuation statements and amendments thereto, relative to any of the
Collateral; and (k) do all acts and things necessary or expedient, in
furtherance of any such purposes; provided however Bank may exercise such power
of attorney with respect to any actions described in clauses (a), (b), (c), and
(j) above, regardless of whether an Event of Default has occurred.  The
appointment of Bank as each Borrower’s attorney in fact, and each and every one
of Bank’s rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide Credit Extensions hereunder is terminated.
 
9.3 Accounts Collection.  In addition to the foregoing, Bank may notify any
Person owing funds to Borrowers of Bank’s security interest in such funds and
verify the amount of such Account.  Each Borrower shall collect all amounts
owing to Borrowers for Bank, receive in trust all payments as Bank’s trustee,
and immediately deliver such payments to Bank in their original form as received
from the account debtor, with proper endorsements for deposit.
 
9.4 Bank Expenses.  If Borrowers fail to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrowers:  (a) make payment of the same or any part thereof; (b) set
up such reserves under a loan facility in Section 2.1 as Bank deems necessary to
protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 6.7 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
 
9.5 Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for:  (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever.  All risk of loss, damage
or destruction of the Collateral shall be borne by Borrowers.
 
9.6 Shares.  Borrowers recognize that Bank may be unable to effect a public sale
of any or all the Shares, by reason of certain prohibitions contained in federal
securities laws and applicable state and provincial securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Borrower acknowledges
and agree that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  Bank shall be under no obligation to
delay a sale of any of the Shares for the period of time necessary to permit the
issuer thereof to register such securities for public sale under federal
securities laws or under applicable state and provincial securities laws, even
if such issuer would agree to do so.  Upon the occurrence of an Event of Default
which continues, Bank shall have the right to exercise all such rights as a
secured party under the Code as it, in its sole judgment, shall deem necessary
or appropriate, including without limitation the right to liquidate the Shares
and apply the proceeds thereof to reduce the Obligations.  Effective only upon
the occurrence and during the continuance of an Event of Default, each Borrower
hereby irrevocably appoints Bank (and any of Bank’s designated officers, or
employees) as such Borrower’s true and lawful attorney to enforce such
Borrower’s rights against any Subsidiary, including the right to compel any
Subsidiary to make payments or distributions owing to such Borrower.
 
 
-20-

--------------------------------------------------------------------------------

 

9.7 Remedies Cumulative.  Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative.  Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity.  No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrowers’
part shall be deemed a continuing waiver.  No delay by Bank shall constitute a
waiver, election, or acquiescence by it.  No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given.
 
9.8 Demand; Protest.  Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Bank on which Borrowers may in any way be liable.
 
10. Notices.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrowers or to Bank, as the case may be, at its addresses set
forth below:
 
If to any Borrower:                           c/o TRUE DRINKS HOLDINGS, INC.
18552 MacArthur Blvd, Suite 325
Irvine, CA 92612
Attn:  Dan Kerker
FAX:  949-825-5995
 
If to Bank:                                          AVIDBANK
400 Emerson Street
Palo Alto, CA 94301
Attn:  Jon Comeau
FAX: 650-323-6527
 
Email: Jcomeau@avidbank.com
 
and
 
FAX:  (650) 289-0124
 
Email: corpfinance@avidbank.com
 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 

 
-21-

--------------------------------------------------------------------------------

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWERS AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
 
If the jury waiver set forth in this Section is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement, the
Loan Documents or any of the transactions contemplated therein shall be settled
by judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County.  This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.
 
12. General Provisions.
 
12.1 Successors and Assigns.  This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by any Borrower without Bank’s prior written consent, which consent may
be granted or withheld in Bank’s sole discretion.  Bank shall have the right
without the consent of or notice to Borrowers to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.
 
12.2 Indemnification.  Each Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against:  (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrowers whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.
 
12.3 Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
12.4 Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
12.5 Correction of Loan Documents.  Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.
 
12.6 Amendments in Writing, Integration.  Neither this Agreement nor the Loan
Documents can be amended or terminated orally.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 
-22-

--------------------------------------------------------------------------------

 

12.7 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.  Notwithstanding the foregoing,
Borrowers shall deliver all original signed documents requested by Bank no later
than ten (10) Business Days following the Closing Date.
 
12.8 Survival.  All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrowers.  The obligations of Borrowers to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 12.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.
 
12.9 Confidentiality.  In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrowers, (ii) to prospective transferees or purchasers of any
interest in the loans, provided that they are similarly bound by confidentiality
obligations, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either:  (a) is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank by a
third party, provided Bank does not have actual knowledge that such third party
is prohibited from disclosing such information.
 
12.10 Patriot Act Notice.  Bank hereby notifies Borrowers that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “ Patriot Act “), it is required to obtain, verify
and record information that identifies the Borrowers, which information includes
names and addresses and other information that will allow Bank, as applicable,
to identify the Borrowers in accordance with the Patriot Act.
 
13. Co-Borrowers.
 
13.1 Co-Borrowers.  Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one Borrower to enforce the Obligations
without waiving its right to proceed against the other Borrower.  This Agreement
and the Loan Documents are a primary and original obligation of each Borrower
and shall remain in effect notwithstanding future changes in conditions,
including any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between Bank and any Borrower.  Each Borrower shall be liable for existing and
future Obligations as fully as if all of the Credit Extensions were advanced to
such Borrower.  Bank may rely on any certificate or representation made by any
Borrower as made on behalf of, and binding on, all Borrowers, including without
limitation Advance Request Forms and Compliance Certificates.  Each Borrower
appoints each other Borrower as its agent with all necessary power and authority
to give and receive notices, certificates or demands for and on behalf of
all  Borrowers, to act as disbursing agent for receipt of any Advances on behalf
of each Borrower and to apply to Bank on behalf of each Borrower for Advances,
any waivers and any consents.  This authorization cannot be revoked, and Bank
need not inquire as to one Borrower’s authority to act for or on behalf of
another Borrower.
 

 
-23-

--------------------------------------------------------------------------------

 

13.2 Subrogation and Similar Rights.  Notwithstanding any other provision of
this Agreement or any other Loan Document, each Borrower irrevocably waives,
until all obligations are paid in full and Bank has no further obligation to
make Credit Extensions to Borrowers, all rights that it may have at law or in
equity (including, without limitation, any law subrogating a Borrower to the
rights of Bank under the Loan Documents) to seek contribution, indemnification,
or any other form of reimbursement from any other Borrower, or any other Person
now or hereafter primarily or secondarily liable for any of the Obligations, for
any payment made by a Borrower with respect to the Obligations in connection
with the Loan Documents or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by a Borrower with respect to the Obligations in connection
with the Loan Documents or otherwise.  Any agreement providing for
indemnification, reimbursement or any other arrangement prohibited under this
Section shall be null and void.  If any payment is made to a Borrower in
contravention of this Section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured.
 
13.3 Waivers of Notice.  Each Borrower waives, to the extent permitted by law,
notice of acceptance hereof; notice of the existence, creation or acquisition of
any of the Obligations; notice of an Event of Default except as set forth
herein; notice of the amount of the Obligations outstanding at any time; notice
of any adverse change in the financial condition of any other Borrower or of any
other fact that might increase a Borrower’s risk; presentment for payment;
demand; protest and notice thereof as to any instrument; and all other notices
and demands to which Borrower would otherwise be entitled by virtue of being a
co-borrower or a surety.  Each Borrower waives any defense arising from any
defense of any other Borrower, or by reason of the cessation from any cause
whatsoever of the liability of any other Borrower.  Bank’s failure at any time
to require strict performance by any Borrower of any provision of the Loan
Documents shall not waive, alter or diminish any right of Bank thereafter to
demand strict compliance and performance therewith.  Each Borrower also waives
any defense arising from any act or omission of Bank that changes the scope of
Borrower’s risks hereunder.  Each Borrower hereby waives any right to assert
against Bank any defense (legal or equitable), setoff, counterclaim, or claims
that such Borrower individually may now or hereafter have against another
Borrower or any other Person liable to Bank with respect to the Obligations in
any manner or whatsoever.
 
13.4 Subrogation Defenses.  Until all Obligations are paid in full and Bank has
no further obligation to make Credit Extensions to Borrowers, each Borrower
hereby waives any defense based on impairment or destruction of its subrogation
or other rights against any other Borrower and waives all benefits which might
otherwise be available to it under California Civil Code Sections 2809, 2810,
2819, 2839, 2845, 2848, 2849, 2850, 2899, and 3433 and California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, as those statutory provisions are
now in effect and hereafter amended, and under any other similar statutes now
and hereafter in effect.
 
13.5 Right to Settle, Release.
 
(a) The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.
 
(b) Without notice to any given Borrower and without affecting the liability of
any given Borrower hereunder, Bank may (i) compromise, settle, renew, extend the
time for payment, change the manner or terms of payment, discharge the
performance of, decline to enforce, or release all or any of the Obligations
with respect to any other Borrower by written agreement with such other
Borrower, (ii) grant other indulgences to another Borrower in respect of the
Obligations, (iii) modify in any manner any documents relating to the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (iv) release, surrender or exchange any deposits or other
property securing the Obligations, whether pledged by a Borrower or any other
Person, or (v) compromise, settle, renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other Person who is now or may
hereafter be liable with respect to any of the Obligations.
 

 
-24-

--------------------------------------------------------------------------------

 

13.6 Subordination.  All indebtedness of a Borrower now or hereafter arising
held by another Borrower, except as disclosed in the attached Schedule, is
subordinated to the Obligations and the Borrower holding the indebtedness shall
take all actions reasonably requested by Bank to effect, to enforce and to give
notice of such subordination.
 
[signature page follows]
 

 
-25-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 

 
“Borrowers”
 
TRUE DRINKS HOLDINGS, INC.
 
By: /s/ Dan Kerker
By: Dan Kerker
Title: Chief Financial Officer
 
 
TRUE DRINKS, INC.
 
By: /s/ Dan Kerker
By: Dan Kerker
Title: Chief Financial Officer
 
“Bank”
 
AVIDBANK
 
By:  /s/ Jon Comeau
Title:  AVP Corporate Finance

 
 

 
-26-

--------------------------------------------------------------------------------

 

DEBTOR:                                           TRUE DRINKS HOLDINGS, INC. and
TRUE DRINKS, INC.
 
SECURED PARTY:                                                      AVIDBANK
 
EXHIBIT A
 


 
COLLATERAL DESCRIPTION ATTACHMENT
 
TO LOAN AND SECURITY AGREEMENT
 
All personal property of each Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), commercial tort
claims, deposit accounts, securities accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 



 
-27-

--------------------------------------------------------------------------------

 
EXHIBIT B
 
COMPLIANCE CERTIFICATE
 
TO:           AVIDBANK
 
FROM:    TRUE DRINKS HOLDINGS, INC. and TRUE DRINKS, INC.
 
The undersigned authorized officer of TRUE DRINKS HOLDINGS, INC. on behalf of
all Borrowers, hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement between Borrowers and Bank (the “Agreement”),
(i) each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of each Borrower stated in the Agreement are true
and correct as of the date hereof.  Attached herewith are the required documents
supporting the above certification.  The Officer further certifies that these
are prepared in accordance with Generally Accepted Accounting Principles (GAAP)
and are consistently applied from one period to the next except as explained in
an accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 

 
Reporting Covenant
Required
Complies
           
A/R & A/P Agings
Monthly within 30 days
Yes
No
 
Statement of Cash Position and bank statements
Monthly within 30 days
Yes
No
 
Borrowing Base Certificate(when Eligible Accounts are included in Asset Coverage
Ratio)
Monthly within 30 days
Yes
No
 
Quarterly  financial statements (CPA prepared)
Quarterly within 45 days
Yes
No
 
Compliance Certificate
Quarterly within 45 days
Yes
No
 
Annual financial statements (CPA Audited)
FYE within 120 days
Yes
No
 
Financial Projections (board approved)
30 days prior to each FYE
Yes
No
 
10K and 10Q and 8K filings
Within 5 days of filing
Yes
No
 
A/R Audit
Initial w/in 6 months of closing; then semi-annual
Yes
No
 
IP Notices
As required under Section 6.10
Yes
No
           
Financial Covenants
Required
Actual
Complies
                 
Minimum Cash maintained in unrestricted accounts with Bank through first
anniversary of Closing Date
$1,000,000
$__________
Yes
No
                 
Minimum Asset Coverage Ratio (measured monthly)
1.50: 1.00
____:______
Yes
No
                 
Minimum Quarterly EBITDA:
           
December 31, 2013
($2,500,000)
$__________
Yes
No
   
March 31, 2014
($1,500,000)
$__________
Yes
No
   
June 30, 2014
$0
$__________
Yes
No
   
September 30, 2014 and beyond
70% of Plan
$__________
Yes
No
                 
Equity Milestone
$2,000,000 by 1/15/14
$________
Yes
No
     
Comments Regarding Exceptions:  See Attached.
BANK USE ONLY
     
Received
by:                                                                                 
Sincerely,
AUTHORIZED SIGNER
 
Date:                                                                                 
     
Verified:                                                                                 
SIGNATURE
AUTHORIZED SIGNER
 
Date:                                                                                 
TITLE
   
Compliance Status
Yes
No
DATE
 

 
-28-

--------------------------------------------------------------------------------

 
 
SCHEDULE OF EXCEPTIONS
 


 
Permitted Indebtedness  (Section 1.1)



Permitted Investments  (Section 1.1)
 
Borrowers own the outstanding capital stock of each of the Subsidiaries listed
below.
 
Permitted Liens  (Section 1.1)



Inbound Licenses  (Section 5.6)



Prior Names  (Section 5.7)
 
True Drinks Holdings, Inc. was formerly named Bazi International, Inc.
True Drinks, Inc. was formerly named GT Beverage Company, Inc.


Litigation  (Section 5.8)
 
As filed in our latest 10-Q filed with the Securities Exchange Commission, on
July 1, 2011, a lawsuit was filed in the United States District Court, the
Southern District of Ohio, Cincinnati Division, against GT Beverage Company, LLC
(“GT LLC”) by Dominion Liquid Technologies, LLC. The lawsuit alleges that GT LLC
breached terms of a 2010 co-packing agreement, which governed the relationship
between the parties. As of February 2013, Dominion amended its complaint to add
the Company as a defendant in the case. Dominion is seeking monetary damages in
an amount exceeding $800,000. GT LLC has filed its answer denying all of
Dominion’s claims and expects to vigorously defend the suit. Summary motions are
currently under review by the Court’s magistrate, and a trial will likely be set
in early 2014.
 
Subsidiaries (Section 5.14)
 
Name of Subsidiary
 
State of Formation
Bazi Company, Inc.
 
Colorado
Bazi, Inc.
 
Colorado
GT Beverage Company, LLC
 
Nevada
XELR8 International, Inc.
 
Colorado
XELR8 Canada, Corp
 
Nova Scotia, Canada

 
Operating, Depository and Investment Accounts (Section 5.16)
 
The Company has two accounts currently open at Wells Fargo Bank, N.A. which will
be closed upon the opening of a merchant account with Avid Bank. Additionally,
the Company has an operating account and a savings account with Citizens
Business Bank which is under an Account Control Agreement with Avid Bank.
 
-29-